Citation Nr: 0518972	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, now rated 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969, including a period of combat service in the Republic of 
Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied a claim for an 
increased rating for a right knee disability (residuals of 
fragment wound with retained metallic foreign bodies in the 
right knee) (rated 10 percent) and that denied claims for 
service connection for a left knee disability (injury to the 
left knee with fragment wounds to the leg) and for 
degenerative disc disease and lumbar strain.  In May 1998, 
the RO denied entitlement to special monthly compensation 
based on the need for aid and attendance or by reason of 
being housebound.  The Board remanded the claims in January 
2001 and September 2003.  The veteran testified before the 
Board via videoconference from the RO in February 2004.

At the February 2004 hearing the veteran also filed a claim 
for an increased rating for a service-connected left shoulder 
disability.  That claim is referred to the RO for its initial 
consideration, as appropriate.

The claims for an increased rating for a right knee 
disability and for service connection for a left knee 
disability and for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

At a February 2004 hearing before the Board, the veteran 
withdrew his appeal concerning the issue of entitlement to 
special monthly compensation based on the need for aid and 
attendance or by reason of being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for 
special monthly compensation based on the need for aid and 
attendance or by reason of being housebound are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must dismiss the claim for special monthly 
compensation based on the need for aid and attendance or by 
reason of being housebound.  

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 
38 U.S.C.A. § 511(a) shall be subject to one review on appeal 
to the Secretary.  Final decisions on such appeals shall be 
made by the Board.  Decisions of the Board shall be based on 
the entire record in proceedings and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  In addition, a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  Such withdrawal of 
a substantive appeal must be on the record at a hearing; 
otherwise, it must be in writing.  38 C.F.R. § 20.204(a).

In this case, the RO denied the veteran's claim for special 
monthly compensation based on the need for aid and attendance 
or by reason of being housebound in May 1998.  The veteran 
disagreed with the RO's decision in October 1998, and the RO 
issued him a statement of the case in January 1999.  Although 
the veteran timely filed a substantive appeal thereafter, at 
his hearing before the Board in February 2004, he 
specifically withdrew his substantive appeal with regard to 
that issue.  Since he has withdrawn his appeal as to the 
issue of entitlement to special monthly compensation, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  Accordingly, this issue 
is dismissed.


ORDER

The appeal of the claim for special monthly compensation 
based on the need for aid and attendance or by reason of 
being housebound has been withdrawn and is therefore 
dismissed.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the claim for an increased rating for 
the service-connected right knee disability and the claims 
for service connection for a left knee disability and for a 
low back disability.

At his hearing before the Board in February 2004, the veteran 
testified that he had received VA treatment for his right 
knee disability as recently as 2003.  However, the claims 
folder contains only VA medical records through August 1998.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the veteran has been examined by VA several times 
in connection with this claim, but the post-1998 VA treatment 
records are also relevant to the "present level of 
disability."

The record reveals that the veteran was incarcerated at a 
prison in Nebraska from 1981 to 1997.  According to a 1997 VA 
medical record, the veteran had previously been issued a back 
brace and knee braces while in Nebraska; however, he had had 
to leave the braces in Nebraska, presumably at the conclusion 
of his incarceration.  On remand, the RO should obtain copies 
of any relevant medical records from the veteran's 
correctional facility in Nebraska from 1981 to 1997.

At the February 2004 Board hearing, the veteran also 
indicated that several doctors had told him that a current 
low back disorder was related to a helicopter jump in service 
and that a current left knee disorder was related to the 
service-connected right knee disability.  Despite the Board's 
questioning, the veteran did not provide any useful 
information that might help in securing any relevant 
evidence.  Nevertheless, on remand, the RO should provide the 
veteran another opportunity to provide the names, addresses, 
and dates of treatment of all medical providers who have 
treated any left knee, right knee, or low back problems since 
his separation from service.  The Board reminds the veteran 
that the duty to assist is not a one-way street; if he is in 
possession of relevant information, the veteran has a duty to 
provide that information to VA.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Accordingly, the case is remanded for the following actions:

1.  Obtain copies of all VA medical 
records relating to left knee, right 
knee, and low back symptoms or treatment 
from August 1998 to the present.

2.  Obtain any necessary authorization 
forms from the veteran and then obtain 
copies of any relevant medical records 
relating to left knee, right knee, or 
low back symptoms or treatment from the 
Nebraska correctional facility where the 
veteran was incarcerated from 1981 to 
1997.

3.  Request that the veteran 
sufficiently identify all medical 
providers (with names, addresses where 
possible, and dates of treatment) who 
have treated his right knee, left knee, 
and low back from 1969 to the present.  
If and only if the veteran provides the 
requested information, then obtain 
copies of all relevant, identified non-
VA medical records.       

4.  Thereafter, readjudicate the claims 
for an increased rating for the service-
connected right knee disability (now 
rated 10 percent) and for service 
connection for a left knee disability 
and for a low back disability.  If the 
decision remains adverse to the veteran, 
provide him and his representative (if 
any is hereafter appointed) with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome.  The veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat these claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


